MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                              FILED
regarded as precedent or cited before any                     May 25 2017, 9:42 am

court except for the purpose of establishing                       CLERK
the defense of res judicata, collateral                        Indiana Supreme Court
                                                                  Court of Appeals
                                                                    and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Victoria L. Bailey                                      Curtis T. Hill, Jr.
Marion County Public Defender Agency                    Attorney General of Indiana
Indianapolis, Indiana
                                                        Lyubov Gore
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Billie K. Hoots,                                        May 25, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A04-1611-CR-2539
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Clayton A.
Appellee-Plaintiff.                                     Graham, Judge
                                                        Trial Court Cause No.
                                                        49G07-1609-CM-37942



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A04-1611-CR-2539 | May 25, 2017    Page 1 of 6
                                          Case Summary
[1]   Billie K. Hoots (“Hoots”) appeals his conviction for Public Intoxication, as a

      Class B misdemeanor,1 raising for our review the sole issue of whether there

      was sufficient evidence of intoxication to sustain the conviction.


[2]   We affirm.



                                Facts and Procedural History
[3]   On September 26, 2016, at around 3 a.m., Megan Ridley (“Ridley”) was

      leaving her job as an emergency department nurse at Eskenazi Hospital in

      Indianapolis. Earlier that night, Ridley had been the nurse who performed an

      initial check-in of Hoots into the emergency department at the hospital.


[4]   As Ridley got into her car, she saw Hoots walking nearby in the parking lot, but

      lost sight of him. Soon thereafter, Ridley heard her car’s rear driver-side door

      open, and saw Hoots standing outside her car. Frightened, Ridley accelerated

      her car and pulled away from the parking space.


[5]   Ridley called Deputy Tony Matthews (“Deputy Matthews”), a member of the

      security force at Eskenazi Hospital. Deputy Matthews went to the location

      Ridley specified in her call and found Hoots standing in the parking lot.




      1
          Ind. Code § 7.1-5-1-3(a)(4).


      Court of Appeals of Indiana | Memorandum Decision 49A04-1611-CR-2539 | May 25, 2017   Page 2 of 6
[6]   Hoots did not alert to Deputy Matthews’s approach until he tapped Hoots on

      the shoulder. Deputy Matthews asked Hoots to consent to a pat-down search,

      and Hoots agreed to the search. Deputy Matthews handcuffed Hoots and

      performed a search. Soon after this, other security officers arrived, including

      Deputy Zachary Dodson (“Deputy Dodson”), who issued Miranda advisements

      to Hoots. Hoots indicated that he understood his rights, and, in response to

      questions from the officers, stated that he had been a patient at the hospital but

      was discharged, and had consumed too much methamphetamine. Hoots was

      then arrested.


[7]   On September 26, 2016, the State charged Hoots with Unauthorized Entry into

      a Vehicle and Public Intoxication, each as Class B misdemeanors.


[8]   On November 3, 2016, a jury trial was conducted. Upon Hoots’s motion, the

      trial court entered a directed verdict in Hoots’s favor on the charge of

      Unauthorized Entry of a Motor Vehicle.2 The jury subsequently found Hoots

      guilty of Public Intoxication. Hoots was sentenced to 180 days imprisonment,

      with ninety days suspended to probation.


[9]   This appeal ensued.




      2
          I.C. § 35-43-4-2.7(d).


      Court of Appeals of Indiana | Memorandum Decision 49A04-1611-CR-2539 | May 25, 2017   Page 3 of 6
                                 Discussion and Decision
[10]   Hoots’s sole contention on appeal is that there was insufficient evidence of

       intoxication to sustain his conviction. Our standard of review for such

       challenges is well settled:


               This court will not reweigh the evidence or assess the credibility
               of witnesses. Cox v. State, 774 N.E.2d 1025, 1028 (Ind. Ct. App.
               2002). Only the evidence most favorable to the judgment,
               together with all reasonable inferences that can be drawn
               therefrom will be considered. Id. If a reasonable trier of fact
               could have found the defendant guilty based on the probative
               evidence and reasonable inferences drawn therefrom, then a
               conviction will be affirmed. Id. at 1028–29.


       Sargent v. State, 875 N.E.2d 762, 767 (Ind. Ct. App. 2007).


[11]   To convict Hoots of Public Intoxication, as charged, the State was required to

       prove beyond a reasonable doubt that Hoots was in a public place or place of

       public resort in a state of intoxication caused by Hoots’s use of a controlled

       substance, namely, methamphetamine, and that Hoot’s conduct was harassing,

       annoying, or alarming to Ridley. See I.C. § 7.1-5-1-3(a)(4); App’x Vol. 2 at 18.

       Hoots contends that there was insufficient evidence of his intoxication based

       upon the nature of the testimony offered by Deputies Matthews and Dodson.

       In the absence of appropriate testimony or other evidence establishing

       intoxication, Hoots argues, the only other evidence of his intoxication was his

       own nonjudicial post-Miranda admission of methamphetamine use, which was




       Court of Appeals of Indiana | Memorandum Decision 49A04-1611-CR-2539 | May 25, 2017   Page 4 of 6
       insufficient evidence to sustain his conviction under the doctrine of corpus

       delecti.


[12]   Concerning Deputies Matthews’s and Dodson’s testimonies as insufficient to

       sustain the conviction, Hoots argues that the record is “devoid of any evidence

       regarding Hoots’s reflexes” or “impaired attention”; that there was no evidence

       that Hoots had “watery or bloodshot eyes,” smelled of methamphetamine, or

       had failed a field sobriety test. (Appellant’s Br. at 11.) However, it is sufficient

       that an officer testifies that it was his opinion “that, based upon his training and

       experience,” a defendant was intoxicated. Woodson v. State, 966 N.E.2d 135,

       142 (Ind. Ct. App. 2012). “The State need not present separate proof of

       impairment of action, impairment of thought, and loss of control of faculties to

       establish an individual’s intoxication.” Id. Rather, the defendant’s condition is

       to be considered “as a whole,” and impairment of any one of the foregoing

       abilities is sufficient to sustain a conviction. Id.


[13]   Here, Deputy Matthews testified that when he encountered Hoots, Hoots “was

       just kind of standing there in almost a daze.” (Tr. at 74.) Deputy Matthews

       acknowledged that Hoots was compliant with instructions and indicated that he

       understood his Miranda rights, but, when Deputy Matthews asked Hoots why

       he was in a parking lot instead of waiting at the Emergency Room entrance for

       his ride, Hoots stated that “he couldn’t really remember.” (Tr. at 77.) Deputy

       Matthews further testified on cross-examination that he had both training and

       experience in identifying intoxicated persons, that Hoots’s “actions were out-of-

       sorts,” and that Hoots “showed a level of impairment as well.” (Tr. at 118.)

       Court of Appeals of Indiana | Memorandum Decision 49A04-1611-CR-2539 | May 25, 2017   Page 5 of 6
[14]   Deputy Dodson offered similar testimony. He characterized Hoots’s demeanor

       as “kind of scared, manic,” and stated that “I could just tell from [Hoots’s]

       behavior, from training and experience or other situations I’ve dealt with, I

       believed it was something to do with … some kind of amphetamine, how he

       was acting.” (Tr. at 139.) Deputy Dodson further testified that Hoots “kept

       apologizing, saying he was sorry” and asking that they not arrest him “because

       he wouldn’t see his son again.” (Tr. at 140.)


[15]   Hoots draws our attention to the lack of an expert-introduced list of signs of

       methamphetamine intoxication. Our case law already addresses the need for

       such specific information, and has held that it is not necessary. See Woodson,
966 N.E.2d at 142 (stating that a non-expert’s training and experience is

       sufficient to establish evidence of intoxication). The testimony offered by

       Deputies Matthews and Dodson was thus sufficient to establish that Hoots was

       intoxicated.3 Taken together with Hoots’s post-Miranda-advisement statement

       that he had consumed methamphetamine, there was sufficient evidence to

       sustain the conviction.


[16]   Affirmed.


       Vaidik, C.J., and Robb, J., concur.




       3
         Because we conclude there was evidence other than Hoots’s own extrajudicial statement, the doctrine of
       corpus delecti is inapposite here.

       Court of Appeals of Indiana | Memorandum Decision 49A04-1611-CR-2539 | May 25, 2017             Page 6 of 6